On petition for rehearing, we modify our former judgment filed herein on December 8, 1944, to require the court to amend the final decree of July 20, 1944 so as to decree the title to lot 75 Hollywood Lawns to be in David Swerdlow free from all claims of Minnie Bawer Swerdlow as to any interest therein, whereupon the said final decree as heretofore ordered modified by us shall stand affirmed.
Therefore, the petition for rehearing is denied.
So ordered.
CHAPMAN, C. J., BUFORD, BROWN, THOMAS and ADAMS, JJ., concur. *Page 330